Citation Nr: 0017851	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  96-37 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from January 1961 to May 1962.  
He died in March 1995.  The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied service connection for the cause 
of the veteran's death.  The Board remanded this case in June 
1999, and following completion of the requested development, 
the case has been returned to the Board for further appellate 
review.

The Board notes that, by letter dated in November 1998, the 
RO notified the appellant that her claim for Dependency and 
Indemnity Compensation pursuant to 38 U.S.C.A. § 1318 had 
been denied.  As the appellant has not initiated an appeal 
with this RO decision, this separate claim is not currently 
before the Board.  See Cole v. West, 13 Vet.App. 268 (1999).


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1995 due to 
organic/atherosclerotic heart disease.

2.  During the veteran's lifetime, service connection was in 
effect for pulmonary tuberculosis.  He was in receipt of a 30 
percent rating since May 1963.

3.  The veteran's pulmonary tuberculosis had been completely 
arrested since April 1963, and was not causally related to 
the cause of his death.

4.  Organic/atherosclerotic heart disease was first shown 
many years after service, and the appellant has presented no 
competent medical evidence linking the cause of the veteran's 
death to active service or to a service connected disability.


CONCLUSIONS OF LAW

1.  The veteran's cause of death was not incurred in his 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1999).

2.  The veteran's service-connected disabilities did not 
cause, or significantly or materially contribute, to his 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that the veteran's 
service connected disability of pulmonary tuberculosis caused 
or contributed to the cause of his death.  In this respect, 
she argues that the veteran's weakened respiratory system, 
resulting from his residuals of pulmonary tuberculosis, 
contributed to his final cardiac event.  In support of her 
claim, she has presented an amended death certificate which 
indicates that the veteran died of organic cardiac disease 
and pulmonary tuberculosis.

Initially, the Board notes that the appellant has presented a 
well grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  In an effort to assist her in the development of her 
claim, the RO has obtained all treatment records identified 
by her as pertinent to her claim on appeal.  Additionally, in 
a letter dated in November 1998, the RO requested that the 
appellant provide documentation related to an amended death 
certificate in which A.K. Nagendra. M.D., listed pulmonary 
tuberculosis as the underlying cause of the veteran's death.  
In a letter dated in July 1999, the RO attempted to directly 
contact Dr. Nagendra requesting a written explanation as to 
the amendment to the veteran's death certificate.  However, 
neither the appellant nor Dr. Nagendra has responded to the 
RO's request.  Thereafter, the RO obtained a VA opinion, 
based upon review of the claims folder, regarding the causal 
relationship between the veteran's pulmonary tuberculosis and 
the cause of his death.  As the record does not reveal the 
existence of any further available records pertinent to the 
claim on appeal, the Board is of the opinion that the duty to 
assist the appellant in the development of her claim has been 
satisfied.  See Wood v. Derwinski, 1 190, 193 (1991)("The 
duty to assist is not always a one-way street. If a 
[claimant] wishes help, [s]he cannot passively wait for it in 
those circumstances where [s]he may or should have 
information that is essential in obtaining the putative 
evidence."

Historically, the veteran was first seen for the abrupt onset 
of hemoptysis in December 1961.  At that time, a chest x- ray 
examination revealed infiltrate in the right upper lobe and 
left lower lobe, and he tested positive for tuberculosis by 
sputum smears, sputum cultures and gastric culture.  He was 
hospitalized based upon a diagnosis of "far- advanced" 
active pulmonary tuberculosis of the right upper lobe and 
lower left lobe, and was placed on anti- tuberculosis 
chemotherapy.  His condition was stabilized, and he was 
discharged to VA treatment with a diagnosis that his active 
pulmonary tuberculosis was "moderately advanced."  His 
service medical records are negative for complaint, treatment 
or diagnosis of atherosclerotic disease.

Thereafter, the record shows that a VA physician detected the 
presence of a "pericardial friction rub" in April 1962.  In 
May 1962, the RO granted service connection for far- advanced 
pulmonary tuberculosis, and assigned an original 100 percent 
disability rating.  The veteran continued chemotherapy at the 
VA Hospital in Augusta, Georgia and was discharged in 
December 1962 with a diagnosis of pulmonary tuberculosis, 
moderately advanced, non- active (1 month) chemotherapy with 
a recommendation for continued chemotherapy for 2 to 21/2 
years.  An April 1963 special chest examination and lung 
therapy board report revealed that the appellant was 
asymptomatic and that his tuberculosis had resolved.  In this 
respect, his physical examination was essentially 
unremarkable with no evidence of cyanosis, dyspnea or 
respiratory distress.  A chest x- ray was interpreted as 
demonstrating no active pulmonary pathology.  He was given a 
diagnosis of minimal, inactive (0 months) chemotherapy 
pulmonary tuberculosis, status IV.  By means of a rating 
decision dated in May 1963, the RO reduced the disability 
evaluation to 30 percent due to "completely arrested" 
pulmonary tuberculosis.  The 30 percent rating remained in 
effect until the time of the veteran's death.

In pertinent part, the record next shows that the veteran was 
admitted to the emergency room at Paulding Memorial Medical 
Center at 6:51 a.m. on March [redacted], 1995.  He was brought in by 
ambulance in full arrest and unresponsive from attempts at 
cardiopulmonary resuscitation.  He arrived without a pulse or 
voluntary respirations, and his pupils were fixed and 
dilated.  Subsequent attempts with endotracheal intubation, 
IV drugs and defibrillation were unsuccessful at reviving 
him, and he was pronounced dead at 7:00 a.m.  The attending 
physician, Dr. Nagendra, noted the veteran's history of 
"heavy smoking" and indicated a final diagnosis of 
"cardiopulmonary arrest due to organic heart disease."  
There was no reference to a history of pulmonary 
tuberculosis.

A Death Certificate, certified by the coroner on March [redacted], 
1995, listed the immediate cause of the veteran's death as 
organic heart disease.  No other significant conditions 
contributing to the veteran's death were identified.  At this 
time, Dr. Nagendra was listed as the attending physician.  
However, on September 28, 1995, the coroner amended the death 
certificate to include pulmonary tuberculosis as the 
underlying cause of death.  In a letter dated in September 
1999, the coroner indicated that he amended the death 
certificate based upon a diagnosis given to him by Dr. 
Nagendra.

In January 2000, a VA physician reviewed the claims folder 
and offered opinion that the veteran's pulmonary tuberculosis 
was not causally related to the cause of his death.  In this 
respect, the examiner commented that the veteran had been 
treated for active pulmonary tuberculosis in service and 
placed on chemotherapy in January 1962.  Thereafter, his 
pulmonary tuberculosis became completely arrested without 
subsequent relapses on April 4, 1963.  He did well until he 
sustained a myocardial infarction and died in the emergency 
room at Paulding Memorial Medical Center on March [redacted], 1995.  
The examiner indicated that pulmonary tuberculosis has not 
been judged to be a risk factor for atherosclerotic heart 
disease, but that smoking has been a well accepted risk 
factor.  The examiner further noted that the emergency room 
report noted the veteran's history of "smoking heavy," and 
that there may be other risk factors not apparent by the 
record.  In summary, the examiner indicated that the 
veteran's "service incurred pulmonary tuberculosis did not 
contribute in any way to his death from myocardial 
infarction."

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1999).  The service- 
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (1999).  To be considered a contributory cause of 
death, it must be shown that the service- connected 
disability contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c) (1999).  It 
is not sufficient to show that the service- connected 
disability casually shared in producing death, rather a 
causal connection must be shown.  Id.

Service- connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death.  38 C.F.R. 
§ 3.312 (c)(3) (1999).  However, in cases where the 
disability is static in nature and involves muscular or 
skeletal functions, it is generally not held to have 
contributed to death primarily due to an unrelated 
disability.  38 C.F.R. § 3.312 (c)(2) (1999).  Thus, it is 
not generally reasonable to hold that a service- connected 
condition accelerated death unless such condition affected a 
vital organ and was, of itself, a progressive or debilitating 
nature.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).

Service connection for the cause of death of a veteran 
requires medical evidence, or in certain circumstances lay 
evidence, of in- service occurrence or aggravation of a 
disease or injury, and medical evidence of a nexus between 
the in- service injury or disease and the cause of death.  
Ruiz v. Gober, 10 Vet.App. 352, 356 (1997); see also Caluza 
v. Brown, 7 Vet.App. 498 (1995); 38 C.F.R. § 3.303 (1999).  
Arteriosclerosis may be presumed to have been incurred in 
service if manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Based upon the above, the Board finds that the preponderance 
of the evidence weighs against the appellant's claim for 
service connection for the cause of the veteran's death.  In 
this respect, there is no dispute that the veteran's 
organic/atherosclerotic heart disease was an immediate cause 
of his death.  There is no evidence of such disease until 
many years after service nor competent medical evidence which 
establishes a nexus between the veteran's atherosclerotic 
heart disease and his active service.  However, there are 
conflicting medical opinions regarding whether the veteran's 
pulmonary tuberculosis contributed substantially to the cause 
of his death.  In this respect, a medical opinion by Dr. 
Nagendra, in the form of an amended death certificate, 
indicates that the veteran's service connected pulmonary 
tuberculosis was also an immediate cause of his death.  
However, a VA examiner, upon review of the claims folder, has 
opined that the "service incurred pulmonary tuberculosis did 
not contribute in any way to his death from myocardial 
infarction."

Upon review of the opinions and the medical evidence of 
record, the Board finds the opinion offered by the VA 
examiner is more credible and persuasive than the amended 
death certificate diagnosis offered by Dr. Nagendra.  In this 
respect, the VA examiner's opinion, which is based upon 
review of the claims folder, is consistent with the clinical 
records of file which show that the veteran's pulmonary 
tuberculosis had been completely arrested since April 1963.  
The VA examiner also explained that pulmonary tuberculosis 
was not a risk factor for atherosclerotic heart disease.  On 
the other hand, Dr. Nagendra has not offered any rationale or 
evidentiary support for his finding that the veteran's 
pulmonary tuberculosis was the underlying cause of his death, 
and the veteran's clinical records, to include his terminal 
hospital records, are devoid of any probative evidence 
showing that residuals of pulmonary tuberculosis were a 
factor in the events leading to death.  As such, the Board 
finds that the preponderance of the evidence establishes that 
the veteran's pulmonary tuberculosis had been completely 
arrested since April 1963, and was not causally related to 
the cause of his death.

In arriving at this decision, the Board notes that the 
appellant has also provided her own opinion that the 
veteran's pulmonary tuberculosis contributed to his death.  
The Board further notes, however, that the appellant's lay 
conclusions regarding the cause of the veteran's death hold 
no probative value as there is no showing that she possesses 
the requisite medical training to speak to an issue of 
medical fact or etiology.  Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992); Hicks v. West, 12 Vet.App. 86, 89 (1998).  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1999).

ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

